The opinion of the court was delivered, by
Rogers, J.
The affidavit is sufficiently positive that the mistake of the name and addition of the plaintiff was the error of the attorney who wrote the precipe. That it is not proved by the attorney who committed the mistake, is nothing, as all that is required, according to the case of Harbach v. Boggs & Co. 6 Barr 377, is to satisfy the conscience of the court, who, in their discretion, may act on ex-parte proof, or otherwise. The amendment is made under the provisions of the act of the 16th Feb. 1846, which authorizes amendments of the record, when it shall appear to them, by any sufficient evidence, that a mistake has been made in the Christian or surname of any party, plaintiff or defendant. The words are in the disjunctive, but, as it is a highly remedial act, entitled to a liberal and benign interpretation, according to the case cited, a mistake in both may come within its healing provisions. The design of the act is to prevent a party being turned out of court for the error of his counsel; and when that- error may be corrected, without injury to a single human being, why should it not be done ? The court, of course, will confine the remedy to a clear mistake, and will not suffer it to be perverted to an entire change of the real parties for and against whom suit is brought. The act contains no restriction when the amendment may be made. The court was right in amending the record, by making the name Augustus read Augustine, and by striking out the word Jr. from the name. ’
The omission to insert any sum in damages is cured by verdict.
Judgment affirmed.